Citation Nr: 0526708	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  94-47 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
classified as chronic obstructive pulmonary disease (COPD) or 
emphysema, to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from May 1952 to January 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied service connection for emphysema/COPD due to 
exposure to mustard gas.  After a November 1995 hearing 
before the RO and a February 1997 central office hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
the Board remanded the claim for additional development in 
April 1997.  When the case returned to the Board in September 
2003, the Board again remanded it for additional development.  
As explained below, all of the requested development has 
taken place, and the Board will therefore decide the claim.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the competent, probative medical 
evidence of record reflects that the veteran was not exposed 
to mustard gas or similar substances during service, 
specifically full body exposure is not shown, did not 
manifest symptoms of a respiratory disorder during service or 
for many years after, and his current COPD or emphysema is 
more likely related to his tobacco use than any event or 
occurrence in service.


CONCLUSION OF LAW

A respiratory disorder, including COPD or emphysema, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred as a result of exposure to nitrogen or 
sulfur mustard or Lewisite.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.316 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's August 1993 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) discussed both the timing and content of the 
VCAA's notice requirements.  In VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini.  The Board is bound by the  
precedent opinions of VA's General Counsel as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a SOC or SSOC, as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's October 1994 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to the most recent, May 2005 readjudication of the 
veteran's claim, the AMC provided VCAA notice in its May 2004 
letter.  This letter met the notice requirement in the 
following manner.  The AMC told the veteran it was still 
working on his claim for service connection for a respiratory 
disorder (including COPD and emphysema) due to mustard gas 
exposure.  The AMC also told the veteran it was still trying 
to verify his exposure to mustard gas, which, as explained 
below, is a necessary component to establish the veteran's 
claim.  In an attachment entitled, "What is the Status of 
your Claim and how you Can Help," the AMC referred the 
veteran to its prior rating decisions, SOCs and SSOCs 
regarding the supporting documentation needed for his appeal, 
and explained the respective responsibilities of the veteran 
and VA in obtaining additional evidence.  

The AMC also wrote: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
reading the letter as whole, it substantially complied with 
the all of the elements of the notice requirement, including 
the fourth element.  Mayfield, 19 Vet. App. at 127.  In 
addition, the RO included in its May 2003 and May 2005 SSOCs 
the text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004) and, as directed by the Board's April 1997 remand, the 
text of 38 C.F.R. § 3.316 (2004), applicable to mustard gas 
exposure claims.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  The above actions by the AMC and 
RO constituted subsequent VA process that afforded the 
veteran a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA essentially cured 
any error in the timing of VCAA notice and satisfied the 
purpose behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA complied with the VCAA's duty to assist 
provisions and their implementing regulations.  VA obtained 
all identified treatment records and afforded the veteran two 
VA examinations-in March 1994 and May 2003-as to his 
respiratory disorder.  Moreover, the Board's September 2003 
remand required a physician with appropriate expertise to 
review the May 2003 examination (not performed by such a 
physician) and offer an appropriate opinion.  In addition, as 
discussed in detail below, prior to and after the Board's 
remands, the RO and AMC made multiple requests from numerous 
sources in an effort to determine whether the veteran had 
been exposed to mustard gas or similar substances during 
service.  And, as to the chest X-rays that the veteran 
referred to at the Board and RO hearings, which he said were 
taken shortly after service and showed emphysema, the veteran 
stated that he had requested these records and told they had 
been destroyed (Board hearing transcript, p. 9; RO hearing 
transcript, p. 5).  VA was therefore not required to request 
these records.  See 38 C.F.R. § 3.159(c)(1) (follow up 
request for private treatment records not required if initial 
response indicates records sought do not exist).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

In addition, service connection may also be granted on a 
presumptive basis where a veteran has sustained full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service, if he subsequently develops chronic 
bronchitis, chronic emphysema, chronic asthma, or COPD.  
38 C.F.R. § 3.316(a)(2) (2004).

In his August 1993 claim, in hearings before the RO and the 
Board, and elsewhere, the veteran claimed that during his 
1952 basic training at Sampson Air Force Base (AFB) in New 
York, he underwent gas test chamber exposure to mustard gas, 
tear gas, and "poison" gas, wherein he had to take his face 
mask off for about one minute; the drill instructors 
demonstrated poisonous gasses, including mustard gas, in a 
large football field; that during testing in a gas test 
chamber, his face mask had a large hole in it; and that he 
was exposed to all gasses for a one-week period during basic 
training.

In developing evidence as to this claim, the RO wrote to the 
Army chemical and biological defense command, which replied 
later that month that it had no information stating that 
human testing with mustard agent was conducted at Sampson 
AFB.  The Board's April 1997 remand instructed the RO to make 
further efforts to determine whether the veteran was exposed 
to mustard gas, and, in response, the RO first asked the Army 
and Joint Services Environmental Support Group (ESG) to 
address this question.  In an August 1997 letter, the ESG 
referred the RO to the Defense Manpower Data Center (DMDC).  
The DMDC responded in an October 1997 letter concerning the 
veteran's exposure to chemical agents at Sampson AFB that the 
veteran's name was not in its database, but that database was 
of exposure during World War II.  Then, the RO asked VA's 
Chief Public Health and Environmental Hazard Officer, who 
responded in a December 1997 letter that her office did not 
have any information relevant to the case.  She added that 
VA's Environmental Epidemiological Service, the Army Chemical 
and Biological Defense Command, and the DMDC's Chemical 
Weapons Exposure Project did not have information relevant to 
the veteran, and the latter two offices expressed the belief 
that what the veteran referred to was probably training with 
tear gas.  The RO also asked the National Personnel Records 
Center (NPRC) to address this question.  In its August 1999 
response, the NPRC wrote that the evidence showed that the 
veteran took basic training at Sampson AFB and that it found 
no documentation showing exposure to mustard gas, tear gas, 
or any poison gas in testing chambers.

Also in the claims folder is a list entitled Veterans 
Claiming Mustard Gas Exposure, which includes the veteran's 
name, Sampson AFB, and May, June or July 1952, with the 
notation "Not on List."  As instructed in the Board's 
September 2003 remand, the RO explained in writing what the 
"list" referred to.  The RO explained in a handwritten note 
on a May 2004 Request for Information form that the list was 
a list of test participants that were exposed to mustard gas 
and other types of chemicals, and that the DMDC's October 
1997 response indicated that the veteran was not on the list.  
The AMC also again asked the NPRC for any records of exposure 
to mustard gas and in its March 2005 response, the NPRC 
wrote: "This document or information is not a matter of 
record."

Thus, notwithstanding the veteran's claim to have been 
exposed to mustard gas or similar substances during service, 
the evidence submitted in response to VA's multiple requests 
to numerous sources, made in accordance with its duty to 
assist and its obligations under VA's M21-1 Adjudication 
Manual, Part III, §5.18, reflects that there was no such 
exposure.  As the preponderance of the evidence of record 
reflects that the veteran was not exposed to nitrogen or 
sulfur mustard or Lewisite during service, he is ineligible 
for presumptive service connection for his COPD and emphysema 
under 38 C.F.R. § 3.316(a)(2) (2004).  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

In addition, the veteran is not entitled to service 
connection for a respiratory disorder including COPD or 
emphysema on a direct incurrence basis.  See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (When a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all 
issues reasonably raised from a liberal reading of all 
documents in the record).  The SMRs do not contain any 
references to respiratory problems, the January 1956 
discharge examination indicated that the lungs and chest were 
normal, and the veteran denied all sickness and disease at 
that time.  Thus, the veteran did not have a respiratory 
disorder, chronic or otherwise, in service.  38 C.F.R. 
§ 3.303(a) (2004).  

Moreover, the veteran's respiratory system was normal at the 
December 1958 VA examination, and the first diagnosis of a 
respiratory disorder appears to be a March 1986 private Chest 
X-ray report indicating bilateral thickening of the lungs, 
with a possible diagnosis of atelectasis or bronchiectasis.  
This was followed by a June 1986 private Chest X-ray report 
finding similar hyperinflation "suggesting some degree of 
COPD."  A more definitive COPD diagnosis was made shortly 
thereafter at the November 1989 VA examination and in private 
X-ray reports.  Thus, there is no clinical evidence of a 
respiratory disorder until March 1986, more than thirty years 
after service, and therefore, no showing of continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2004).  Although the 
veteran claimed that he experienced symptoms of COPD or 
emphysema prior to that time and that it was related to 
service, he does not possess the requisite expertise either 
to diagnosis such a disorder or opine as to its etiology.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In addition, the Board notes that an August 1988 private 
treatment note recounts the veteran's statement that he had 
been a smoker of one to one and one-half packs of cigarettes 
per day for forty to forty-five years; he stated at the March 
1994 VA examination that he had not smoked since 1970; he 
stated at the Board hearing that he did not smoke for too 
long after service (p. 10); and he indicated to the May 2003 
VA examiner that he had been a two pack per day smoker for 
forty-seven years, and had stopped about seven years 
previously.  The May 2003 VA examiner, a physician's 
assistant, concluded that, based on the lack of reference to 
pulmonary disease in the SMRs and the lack of evidence that 
the veteran was exposed to mustard gas in service, that it 
was more likely than not that the veteran's pulmonary 
disorder was due to his cigarette smoking.  Similarly, the 
physician certified in pulmonary medicine concluded that it 
was more likely than not that the veteran's mild to moderate 
pulmonary symptoms were related to his "tobacco abuse" 
rather than any remote exposure to mustard or vesicant gases.

Thus, the preponderance of the competent, probative evidence 
of record reflects that the symptoms of the veteran's 
respiratory disorder, classified as COPD or emphysema, did 
not manifest during service or for many years thereafter, and 
this disorder is more likely related to his tobacco use than 
to service.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the veteran's claim for service 
connection for a respiratory disorder, classified as COPD or 
emphysema, must be denied on a direct incurrence basis as 
well.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The claim for service connection for a respiratory disorder, 
classified as COPD or emphysema, to include as due to mustard 
gas exposure, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


